Citation Nr: 0915716	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-31 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance, or at the housebound rate, for 
accrued benefits purposes.  

2.  Entitlement to an extension of temporary total disability 
benefits for a period of convalescence pursuant to 38 C.F.R. 
§ 4.30 (2008) beyond July 31, 1999, for accrued benefits 
purposes.  

3.  Entitlement to an effective date prior to October 15, 
2001, for a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU), 
based on a claim that there was clear and unmistakable error 
(CUE) in a June 2004 rating decision, for accrued benefits 
purposes.  




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1941 to 
August 1944; he died in October 2005.  The appellant is the 
Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


FINDINGS OF FACT

1.  The evidence of record at the time of the Veteran's death 
establishes that the Veteran was in need of regular aid and 
attendance.

2.  In April 2006, the RO assigned a temporary total rating, 
effective from April 2, 1999 to July 31, 1999, based on 
surgical treatment of the Veteran's service-connected 
respiratory disabilities, that necessitated convalescence.  

3.  The veteran's respiratory treatment in April 1999 did not 
necessitate convalescence beyond July 31, 1999.  

4.  In an unappealed decision, dated in June 2004, the RO 
granted a TDIU, effective from October 15, 2001.  

5.  At the time of the RO's June 2004 rating decision, the 
Veteran's service-connected disabilities were depressive 
disorder, evaluated as 70 percent disabling, with an 
effective date of October 15, 2001 for service connection 
(and the 70 percent rating), and inactive pulmonary 
tuberculosis with left fibrous pleurisy, evaluated as 30 
percent disabling.  The Veteran's combined rating was 80 
percent.  

6.  The RO's June 2004 decision, which granted a TDIU and 
assigned an effective date of October 15, 2001, was not based 
on CUE as it represented a reasonable application of the 
known facts to the law then in existence at that time.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation by reason 
of being in need regular of aid and attendance, for accrued 
benefits purposes, have been met.  38 U.S.C.A. §§ 1114, 5102, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.350, 3.352, 3.1000 (2008).  

2.  The claim of entitlement to special monthly compensation 
at the housebound rate is moot.  38 U.S.C.A. § 1114(s) (West 
2002); 38 C.F.R. § 3.350(i) (2008).

3.  The criteria for extending the temporary total rating 
beyond July 31, 1999, for accrued benefits purposes, are not 
shown to have not been met.  38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1000, 4.30(a) (2008).  

4.  The RO's June 2004 rating decision, which granted a TDIU 
and assigned an effective date of October 15, 2001, was not 
clearly and unmistakably erroneous; that unappealed rating 
action is final; accrued benefits are not warranted.  38 
U.S.C.A. §§ 5107, 5121, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104, 3.105, 3.1000(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died in October 2005.  At the time of his death, 
service connection was in effect for a depressive disorder, 
evaluated as 70 percent disabling, and inactive pulmonary 
tuberculosis with left fibrous pleurisy, evaluated as 30 
percent disabling.  The Veteran's combined rating was 80 
percent.  In addition, TDIU was in effect, with an effective 
date of October 15, 2001.  

In November 2005, the appellant filed her claims.  In April 
2006, the RO denied the claims on appeal.  At that time, the 
RO also granted service connection for "secondary" 
respiratory conditions, specifically, pneumothorax, 
obliterative calcified pleuritis, bronchiectasis, chronic 
obstructive pulmonary disease, and status post ruptured bleb.  
The RO combined these disabilities with the Veteran's 
inactive pulmonary tuberculosis with left fibrous pleurisy, 
and did the following: granted a temporary total evaluation 
under 38 C.F.R. § 4.30, for the period from April 2, 1999 to 
July 31, 1999 (based on treatment for respiratory symptoms); 
evaluated the Veteran's respiratory disability as 30 percent 
disabling for the period from August 1, 1999 to October 14, 
2001, and as 80 percent disabling as of October 15, 2001; and 
granted service connection for the cause of the Veteran's 
death.   

The appellant asserts that she is entitled to accrued 
benefits.  She argues that the Veteran was entitlement to 
special monthly compensation based on the need for aid and 
attendance, or at the housebound rate, that he was entitled 
to an extension of temporary total disability benefits for a 
period of convalescence pursuant to 38 C.F.R. § 4.30 (2008) 
beyond July 31, 1999, and that he was entitled to an 
effective date prior to October 15, 2001, for TDIU because 
there was clear and unmistakable error (CUE) in a June 2004 
rating decision.  

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121 (as in effect on 
and after December 16, 2003); 38 C.F.R. § 3.1000.  The Board 
notes that Congress recently amended 38 U.S.C.A. § 5121 to 
repeal a two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits.  This change applies only to deaths 
occurring on or after the date of enactment, December 16, 
2003, as is the case here.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003), codified at 38 U.S.C. § 5121(a).  

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or the evidence 
physically or constructively of record at the time of the 
veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 
13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, 
the appellant cannot furnish additional evidence that could 
be used to substantiate her claim, and VA could not develop 
additional evidence that would substantiate the claims of 
entitlement to accrued benefits.  "Evidence in the file at 
date of death" means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death. 38 C.F.R. § 3.1000(d)(4); see 
also Hayes v. Brown, 4 Vet. App. 353 (1993).  

The veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  In addition, an application for 
accrued benefits must be filed within 1 year after the date 
of death.  38 C.F.R. § 3.1000(c).  

The medical evidence of record at the time of the Veteran's 
death consists of his service treatment reports, and VA and 
non-VA reports, dated between 1945 and 2005.  This evidence 
is summarized as follows: the Veteran's service treatment 
reports show that the Veteran underwent a left pneumothorax 
during treatment for pulmonary tuberculosis, and that he was 
separated from service due to active, moderately advanced, 
chronic pulmonary tuberculosis.  His tuberculosis was not 
shown to have been active following service.  However, he 
displayed respiratory symptoms following service, and was 
found to have structural changes to the left lung that 
included calcific pleuritis and fibrosis, with findings of 
fibrous pleurisy.  

In addition, in 1950, he had an amputation of the left arm at 
the distal upper third, after sustaining injuries in a motor 
vehicle accident.  A 1998 VA examination report noted 
obstructive pulmonary disease.  In April 1999, he underwent 
treatment for a spontaneous right pneumothorax.  Thereafter, 
he received a great deal of treatment, to include inpatient 
care at the VA's Transitional Care Unit, for a variety of 
symptoms, to include respiratory and psychiatric symptoms.  

VA and private records show that in 2001, he sustained 
injuries after a fall, with findings that included a subdural 
hematoma, hypertension, depression, dementia, and Alzheimer's 
disease.  

A "private physician's report of medical examination in 
support of aid and attendance or housebound benefits," dated 
in July 2005, is completed by T.M.L., M.D.  This report 
states that the Veteran had dementia, chronic obstructive 
pulmonary disease (COPD), a history of tuberculosis, a 
history of delirium secondary to hyponateris, hypertension, 
urinary retention, benign prostatic hypertrophy, 
diverticulosis of the colon, psoriasis, depression, amputated 
left arm, deconditioning, and cerebral atrophy.  The report 
further notes the following: he was "nonambulatory and total 
care," to include a two-person assist for bathing and 
transfer out of bed; he was permanently bedridden due to 
COPD, cerebral atrophy, and dementia; he was unable to walk 
due to generalized weakness, COPD, and required a two-person 
transfer to wheelchair; he was not competent to handle his 
affairs.  

A March 2005 VA examination report contains diagnoses of 
"pulmonary tuberculosis, left upper lobe, inactive," 
obliterative calcified pleuritis of the left lung, and 
bronchiectasis, status post ruptured bleb, mixed restrictive 
and restrictive lung disease, obesity, and dementia.  The 
physician related the Veteran's bronchiectasis, ruptured 
bleb, and mixed restrictive and restrictive lung disease to 
his service-connected respiratory disabilities (based on this 
opinion, the RO granted service connection for these 
disorders in April 2006).  

With regard to the claim for special monthly compensation 
based on the need for aid and attendance or at the housebound 
rate, it appears that in July 2005, a "private physician's 
report of medical examination in support of aid and 
attendance or housebound benefits," was received, and that 
this satisfied the criteria for an informal claim.  See 38 
C.F.R. §§ 3.1(p); 3.155(a), 3.157(b)(2) (2008); see also 
April 2006 rating decision.  The RO had not yet adjudicated 
this claim at the time of the Veteran's death, and it 
therefore appears to have been "pending" for accrued 
benefits purposes.  Jones.  

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of a claimant to dress or undress him 
or herself, or to keep him or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to 
feed him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a).  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single service-connected 
disability rated as 100 percent and: (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

The critical question to be determined in this case is 
whether the Veteran's service-connected disabilities resulted 
in the need for regular aid and attendance of another person 
because of resultant helplessness due to mental and/or 
physical impairment.  Based on its review of the record, the 
Board concludes that the criteria are shown to have been met.  

The July 2005 report from Dr. T.M.L. shows that the Veteran 
had dementia, chronic obstructive pulmonary disease (COPD), a 
history of tuberculosis, a history of delirium secondary to 
hyponatremia, hypertension, urinary retention, benign 
prostatic hypertrophy, diverticulosis of the colon, 
psoriasis, depression, amputated left arm, deconditioning, 
and cerebral atrophy.  The report states that he was 
"nonambulatory" and required total care, to include a two-
person assist for bathing and transfer out of bed or to a 
wheelchair, and specifically states that he was permanently 
bedridden, and unable to walk, in part due to COPD.  The 
report further states that he was not competent to handle his 
affairs.  

The April 2006 rating decision shows that the RO indicated 
that it denied the claim because "the primary reasons for 
his need for aid and attendance or being housebound/bedridden 
appeared to be non-service connected severe cerebral atrophy 
and dementia."  The August 2007 statement of the case shows 
that it was stated that the Veteran was shown to have 13 
different chronic conditions, and that it was not shown that 
the Veteran required aid and attendance solely for his COPD.  

While it is true that the Veteran is shown to have had a 
number of conditions for which service connection is not in 
effect, to include dementia, cerebral atrophy, and possible 
Alzheimer's disease, the Court has held that when it is not 
possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, as in this 
case, 38 C.F.R. § 3.102 requires that reasonable doubt on any 
issue be resolved in the veteran's favor, and that such signs 
and symptoms be attributed to the service- connected 
condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  

In this case, there is no competent opinion of record which, 
in discussing the Veteran's need for aid and attendance, 
adequately dissociates the symptoms of any service-connected 
disorder, to include his depressive disorder, from his 
nonservice-connected disorders, to include 
dementia/Alzheimer's disease, and cerebral atrophy.  Id.  In 
this regard, the criteria for evaluating mental disorders 
such as the Veteran's depressive disorder include a number of 
symptoms which may overlap with dementia/Alzheimer's disease, 
and/or cerebral atrophy, to include such symptoms as 
impairment of memory, judgment, speech, abstract thinking, 
and disturbances in mood.  See the General Rating Formula for 
Mental Disorders at 38 C.F.R. § 4.130 (2008).   

The Board therefore finds that, affording the appellant the 
benefit of all doubt, that there is sufficient credible 
supporting evidence to show that the Veteran was in need 
regular of aid and attendance due to his service-connected 
disabilities.  The Board therefore finds that the criteria 
for special monthly compensation by reason of being in need 
regular of aid and attendance have been met, and that accrued 
benefits are warranted on this basis.  Accordingly, this 
claim is granted.  

As this Board decision grants the appellant's claim of 
entitlement to special monthly compensation based on the need 
for aid and attendance, the claim of entitlement to special 
monthly compensation at the housebound rate is moot.  

The appellant asserts that she is entitled to an extension of 
temporary total disability benefits for a period of 
convalescence pursuant to 38 C.F.R. § 4.30 (2008) beyond July 
31, 1999, for accrued benefits purposes.  

In April 2006, the RO granted a temporary total evaluation 
under 38 C.F.R. § 4.30, from April 2, 1999 to July 31, 1999.  
The Board parenthetically notes that in a December 2003 
rating decision, it determined that the Veteran had withdrawn 
his appeals of claims for a temporary total evaluation under 
38 C.F.R. §§ 4.20 and 4.30, based on treatment in April 1999, 
and dismissed the claims.  

A temporary total convalescent rating contemplates only a 
temporary period of time required by a veteran to recover 
from the immediate effects of surgery.  38 C.F.R. § 4.30.  
Thereafter, any chronic residual disability after surgery is 
rated under the schedular criteria for the disability, and 
not rated under 38 C.F.R. § 4.30.

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a)(1), (2), or (3) and extensions of 1 or more months up 
to a 6 month period may be made under § 4.30(a)(2) or (3).

Private and VA medical reports, dated in April 1999, show 
that the Veteran was hospitalized at a private hospital 
between April 2, 1999 and April 9, 1999.  He was initially 
admitted for complaints of shortness of breath, and an X-ray 
showed a partial right pneumothorax (also described as 30 to 
40 percent).  Treatment included insertion of a chest tube.  
His discharge diagnosis was right pneumothorax, spontaneous.  
The day of his discharge, he again noticed shortness of 
breath, and was admitted to a VA hospital.  During the course 
of his treatment, three chest tubes were placed and he 
underwent an exploratory thoracoscopy.  During this 
procedure, the fifth rib was broken and resected.  He was 
discharged April 23, 1999.  

VA progress notes dated after his discharge from the 
hospital, but prior to the end of his temporary total rating 
(July 31, 1999) include a VA progress note, dated in July 
1999, which notes complaints of shortness of breath, and only 
being able to walk "a block or two" before having to sit 
down.  

The Board finds that the criteria for a temporary total 
rating are not shown to have been met after July 31, 1999.  
VA progress notes show that the Veteran continued to have 
complaints of cough, and shortness of breath, well after his 
surgery.  See e.g., VA progress note, dated in October 1999.  
However, the medical evidence is insufficient to show that 
the Veteran had severe post-operative residuals and a period 
of time needed for convalescence.  38 C.F.R. § 4.30(a).  In 
this case, evidence dated shortly after the end of the time 
period in issue, in the form of VA progress notes, dated 
between August and October of 1999, shows that the Veteran 
complained of symptoms that included a cough, shortness of 
breath, and some wheezing, as well as nonrespiratory 
symptoms, such as weakness and fatigue in his lower 
extremities.  An August 1999 VA progress note states that he 
ambulated without assist or limp, with no hesitation or 
guarding in either lower extremity.  On examination, the 
lungs were clear to auscultation, without rales or wheezes.  
A September 1999 VA progress note states that he was "able 
to walk around four blocks without stopping."  On 
examination, the lungs had some slight crackles at the left 
base, but no wheezes, and were otherwise clear to 
auscultation bilaterally both anteriorly and posteriorly with 
good air movement.  He was "able to easily stand up from a 
sitting position without any difficulty."  A October 1999 VA 
progress note states that he "continued to be active, 
walking around, and he says that he is able to walk four to 
six blocks although he does need to rest during that period 
of time."  On examination, the lungs had slight crackles at 
the base, but were otherwise clear with good air movement. 

While the Veteran was clearly suffering from many problems in 
1999, the period after July 31, 1999 is not shown to have 
been manifested by severe post-operative residuals, such as 
the necessity for house confinement, or the necessity for 
continued use of a wheelchair, caused by the treatment.  38 
C.F.R. § 4.30(a).  Absent such findings, the criteria for 
extending the temporary total rating beyond July 31, 1999, 
for accrued benefits purposes, are not shown to have not been 
met, and the claim must be denied.

The appellant asserts that an RO rating decision, dated in 
June 2004, which granted TDIU and assigned an effective date 
of October 15, 2001, was based on clear and unmistakable 
error.   

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).  To establish a valid CUE claim, an appellant must 
show that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  

The Court has stressed consistently the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4. 
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1) Either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the 
error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).  An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  

The Court has recognized that TDIU may be sought as a type of 
increased-rating claim.  See Ingram v. Nicholson, 21 Vet. 
App. 232, 248 (2007), citing Norris v. West, 12 Vet. App. 
413, 420-21 (1999) (finding that TDIU "is in essence a claim 
for an increased rating" and applying the informal claim 
provisions of 38 C.F.R. § 3.157to TDIU claims); see also 
Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (holding 
that a TDIU claim based on a condition that has already been 
service connected is an increased-rating claim for the 
purpose of application of 38 U.S.C. § 5110(b)(2)).   

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2008).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2008); see 
Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12- 
98, 63 Fed. Reg. 56704 (1998).  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

In a rating decision, dated in February 2004, the RO granted 
service connection for a depressive disorder, evaluated as 70 
percent disabling, with an effective date of October 15, 2001 
for service connection (and the 70 percent rating).  The RO 
indicated that its assignment of the effective date was based 
on the date of receipt of the Veteran's claim for service 
connection, i.e., October 15, 2001.  The Board notes that 
there is no record of an informal or formal claim for service 
connection that was received prior to this date.  

In June 2004, the RO granted a TDIU, and assigned an 
effective date of October 15, 2001.  At the time of the June 
2004 rating decision, in addition to a depressive disorder, 
service connection was in effect for inactive pulmonary 
tuberculosis with left fibrous pleurisy, evaluated as 30 
percent disabling.  The Veteran's combined rating was 80 
percent.  

In this case, a review of the claims files shows that the 
Veteran did not file a TDIU claim, rather, the RO raised this 
issue sua sponte.  The RO's assignment of October 15, 2001, 
for TDIU was clearly based on the fact that this was the 
effective date for service connection (and the 70 percent 
rating), for the Veteran's depressive disorder, as the 
scheduler criteria for a TDIU rating were not met prior to 
October 15, 2001.  See 38 C.F.R. § 4.16(a).  

Specifically, prior to October 15, 2001, service connection 
was only in effect for inactive pulmonary tuberculosis with 
left fibrous pleurisy, evaluated as 30 percent disabling.  
Given the foregoing, the only basis for the assignment of a 
TDIU prior to October 15, 2001 would be on an extraschedular 
basis.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service- connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with 
an inability to secure and follow a substantially gainful 
occupation. VAOPGPREC 75- 91, 57 Fed. Reg. 2317 (1992).   
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.  

The Board finds that the schedular evaluation was not 
inadequate.  During the time period in issue, the Veteran was 
receiving a 30 percent rating for his inactive pulmonary 
tuberculosis with left fibrous pleurisy.  The Veteran's 
percentage rating represented as far as could practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  See 38 C.F.R. § 4.1 (2008).  
In addition, the applicable diagnostic code (DC), 38 C.F.R. 
§ 4.97, DC 6721, and its implementing rating formula, 
provided for a rating of up to 100 percent.  See the General 
Rating Formula for Inactive Pulmonary Tuberculosis.  Prior to 
October 15, 2001, the medical evidence does not show that his 
tuberculosis was active.  A March 2001 VA examination report 
showed that although he had moderately severe obstructive 
airways disease, the examiner concluded that this was as 
likely as not due to his long history of smoking.  In 
addition, to the extent that the Veteran was shown to have a 
number of respiratory disorders for which service connection 
was not then in effect, but which were subsequently service 
connected in April 2006, a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question and not on subsequent determinations of record.  
Damrel, 6 Vet. App. at 245.  

In summary, prior to October 15, 2001, the evidence is 
insufficient to show that the Veteran had an exceptional 
disability picture solely due to his service-connected 
inactive pulmonary tuberculosis with left fibrous pleurisy.  
The evidence does not show that, even when considering his 
limitations and exacerbations, that some factor existed which 
took the Veteran's service-connected disability outside the 
realm of the usual, so as to render impracticable his 
schedular rating.  Consequently, the Board concludes that the 
RO's implicit determination in June 2004, that an effective 
date for TDIU prior to October 15, 2001, was not warranted 
based on assignment of an extraschedular rating, was not CUE.  
Floyd; Bagwell.

In summary, the RO applied the correct statutory and 
regulatory provisions to the correct and relevant facts.  
There is no evidence of an "undebatable" error, which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made.  Absent any evidence that RO failed 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts, a finding that the June 2004 
rating decision was clearly and unmistakably erroneous is not 
warranted, and the claim for accrued benefits on this basis 
must be denied.  38 C.F.R. §§ 3.105(a), 3.1000.  

Duties to Notify and Assist

With regard to the claim of entitlement to an effective date 
prior to October 15, 2001, for TDIU, based on a claim that 
there was CUE in a June 2004 rating decision, for accrued 
benefits purposes, the appellant was sent a duty to assist 
letter in July 2006.  Nevertheless, the Board notes that the 
VCAA and its implementing regulations, codified in part at 38 
C.F.R. § 3.159, are not applicable to CUE claims.  See 
Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 
6, 2001) (finding that VA does not have "a duty to develop" 
in CUE claims because "there is nothing further that could 
be developed").  As noted in Livesay, CUE claims are not 
conventional appeals but instead are requests for revision of 
previous decisions.  Claims based on CUE are fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits but is instead collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178- 
179.  Moreover, a litigant alleging CUE has the burden of 
establishing such error on the basis of the evidence of 
record at the time of the challenged decision.  Id.

With regard to the other two claims on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the appellant 
dated in December 2005.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the claims 
files.  The RO has obtained the Veteran's VA and non-VA 
medical records.  

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).   

ORDER

Special monthly compensation by reason of being in need 
regular of aid and attendance, for accrued benefits purposes, 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

The claim of entitlement to special monthly compensation at 
the housebound rate, for accrued benefits purposes, is moot, 
and is dismissed.  

An extension of a temporary total rating beyond July 31, 
1999, for accrued benefits purposes, is denied.    

The claim that the RO's June 2004 rating decision, which 
granted a TDIU and assigned an effective date of October 15, 
2001, was clearly and unmistakably erroneous, for accrued 
benefits purposes, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


